IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 February 20, 2008
                               No. 07-10385
                            Conference Calendar              Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

WILFORD MENTESANA

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                         USDC No. 3:06-CR-230-ALL


Before KING, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
      Wilford Mentesana appeals the 60-month sentence imposed following his
guilty plea to a single count of bank robbery. Mentesana argues that the
sentence was unreasonable because the district court did not articulate the
reasons for choosing a sentence within the guidelines range, considering the
sentencing factors in 18 U.S.C. § 3553(a). He does not assert that the district
court either improperly calculated the sentencing guidelines range or imposed
a sentence that was not within the range.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-10385

      Mentesana argues correctly that the sentencing court has a duty to
consider the § 3553 factors, as well as a duty to correctly determine the
applicable guidelines range. See United States v. Mares, 402 F.3d 511, 518-19
(5th Cir. 2005). A discretionary sentence imposed within a properly calculated
guidelines range is presumptively reasonable. United States v. Alonzo, 435 F.3d
551, 554 (5th Cir. 2006). Contrary to Mentesana’s assertion that the district
court failed to articulate an adequate explanation for the sentence imposed, the
district court specifically considered the nature and circumstances of the offense,
the seriousness of the offense, the need to promote respect for the law, the need
to protect the public from harm, the need to provide the offender with education
or training, and the need to avoid an unwarranted sentencing disparity in
declining to impose a lesser sentence. The district court noted that it had
listened to Mentesana’s argument and evidence. The transcript of sentencing
makes clear that the district court sufficiently considered Mentesana’s
arguments. See Rita v. United States, 127 S. Ct. 2456, 2469 (2007); see also Gall
v. United States, 128 S. Ct. 586, 602 (2007).
      The Government’s motion for summary affirmance is GRANTED. The
Government’s alternative motion for an extension of time is DENIED. The
judgment of the district court is AFFIRMED.




                                        2